                       Case 1:20-cr-00412-AT Document 20 Filed 08/28/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                         United States                         )
                             Plaintiff                         )
                           v.
                     Timothy Shea, et al.
                                                               )      Case No.     17-CR-89
                                                                                   16-CR-522 (CS) (AT)
                                                                                             (RJS)
                                                                                         20-CR-412
               Christopher  Londonio,
                 Joseph Merlino, et al. et al.                 )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Christopher  Londonio
                 Timothy
         Joseph Merlino,
                          Shea
                         as Assistant Trial Counsel to Lead Trial Counsel                                              .


Date:         6/21/19
              8/28/2020
              06/06/2017                                                                 /s/ John Meringolo
                                                                                         Attorney’s signature


                                                                                      John Meringolo, JM3487
                                                                                     Printed name and bar number
                                                                                   Meringolo & Associates, P.C.
                                                                                  375 Greenwich Street, 7th floor
                                                                                      New York, NY 10013

                                                                                               Address

                                                                                     john@meringololaw.com
                                                                                            E-mail address

                                                                                          (212) 941-2077
                                                                                          Telephone number

                                                                                          (212) 202-4936
                                                                                             FAX number
